In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00234-CV
     ___________________________

    IN RE TONYA COUCH, Relator




            Original Proceeding
    Trial Court No. CDC2-C009633-00


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and motion

seeking a temporary stay of the trial court proceedings. The court is of the opinion

that all relief should be denied. Accordingly, we deny relator’s petition for writ of

mandamus and motion for a temporary stay. See Tex. R. App. P. 52.8(a), (d).

                                                    Per Curiam

Delivered: July 26, 2019




                                         2